[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Cicero, Slip Opinion No. 2014-Ohio-4639.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-4639
                         DISCIPLINARY COUNSEL v. CICERO.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
                 it may be cited as Disciplinary Counsel v. Cicero,
                         Slip Opinion No. 2014-Ohio-4639.]
Attorneys—Misconduct—False             statements   to   tribunal—Conduct       involving
        dishonesty,    deceit,    or    misrepresentation—Conduct        prejudicial    to
        administration of justice—Conduct adversely reflecting on fitness to
        practice law—Indefinite suspension.
    (No. 2013-1980—Submitted April 29, 2014—Decided October 23, 2014.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2013-002.
                                 ____________________
        FRENCH, J.
        {¶ 1} Respondent, Christopher Thomas Cicero of Columbus, Ohio,
Attorney Registration No. 0039882, was admitted to the practice of law in Ohio in
1988. Relator, disciplinary counsel, has charged Cicero with making a false
statement of law or fact to a tribunal, in violation of Prof.Cond.R. 3.3(a);
                            SUPREME COURT OF OHIO




engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation, in
violation of Prof.Cond.R. 8.4(c); engaging in conduct prejudicial to the
administration of justice, in violation of Prof.Cond.R. 8.4(d); and engaging in
conduct that adversely reflects on Cicero’s fitness to practice law, in violation of
Prof.Cond.R. 8.4(h).
       {¶ 2} This is Cicero’s third time before the court on disciplinary charges.
In 1997, we suspended Cicero from the practice of law for one year for engaging
in conduct prejudicial to the administration of justice and failing to maintain a
respectful attitude toward the courts, based on his insinuation to other attorneys,
including his opposing counsel, that he was having a sexual relationship with a
judge before whom he was practicing. Disciplinary Counsel v. Cicero, 78 Ohio
St.3d 351, 678 N.E.2d 517 (1997). In 2012, we again suspended Cicero for one
year for violations of Prof.Cond.R. 1.18 (prohibiting a lawyer from revealing
information learned during discussions with a prospective client) and 8.4(h),
based on his disclosure of a potential client’s confidential communications.
Disciplinary Counsel v. Cicero, 134 Ohio St. 3d 311, 2012-Ohio-5457, 982
N.E.2d 650.
       {¶ 3} Relator’s single-count complaint here alleged that Cicero, after
receiving a speeding ticket, obtained a blank, signed judgment entry from the
arraignment-court judge, used the entry to unilaterally reduce his speeding charge
to a headlight violation, and later falsely represented to the court and the
prosecutor’s office that a prosecutor had approved the reduction. This alleged
conduct occurred while Cicero’s second disciplinary case was pending.
       {¶ 4} A panel of the Board of Commissioners on Grievances and
Discipline heard testimony, reviewed the evidence, and made findings of fact and
conclusions of law.    The panel found that Cicero had violated Prof.Cond.R.
3.3(a), 8.4(c), 8.4(d), and 8.4(h) and recommended an indefinite suspension of
Cicero’s license to practice law. Upon review, the board amended the panel’s



                                         2
                               January Term, 2014




findings to add a specific finding that Cicero’s conduct was sufficiently egregious
to constitute a violation of Prof.Cond.R. 8.4(h). The board also modified the
panel’s recommendation and recommended permanent disbarment instead of an
indefinite suspension.
        {¶ 5} Cicero has filed an objection, challenging only the board’s
recommendation of permanent disbarment. For purposes of his objection, Cicero
accepts the panel’s findings of fact and conclusions of law, as modified by the
board. For the following reasons, we sustain Cicero’s objection.
                                   Misconduct
        {¶ 6} This case centers around Cicero’s conduct in the Franklin County
Municipal Court after receiving a speeding ticket in Columbus. Having handled a
large number of traffic cases and having appeared in the municipal court on
numerous occasions, Cicero was familiar with the judges, prosecutors, and
policies of that court.
        {¶ 7} On March 22, 2012, the day after receiving his speeding ticket,
Cicero approached the municipal-court arraignment judge, Scott VanDerKarr.
Cicero informed Judge VanDerKarr of his speeding ticket and obtained a blank,
but signed, judgment entry. There is conflicting testimony as to what Cicero told
Judge VanDerKarr. According to the judge, Cicero indicated that a prosecutor,
who he identified by name, had offered him a reduction of his charge. But Cicero
claims that he told the judge only that he was going to talk to an unnamed
prosecutor. At the time, Cicero’s speeding ticket had neither been filed with the
court nor assigned a case number, and no prosecutor had offered to amend or
reduce Cicero’s speeding ticket. Cicero did not consult the arraignment-court
prosecutor, Rob Levering, because he wanted to seek out a more “favorable”
prosecutor.
        {¶ 8} Following Cicero’s instructions, his assistant, Tyler Carrell, filled
in the blank judgment entry and filed it on April 3, 2012. The entry amended



                                         3
                             SUPREME COURT OF OHIO




Cicero’s speeding violation to a headlight violation under R.C. 4513.04, an
offense that carries no “points” and eliminated any danger of a license suspension.
(Cicero had previously received approximately 50 speeding tickets, and his
driver’s license had twice been suspended as a result.) The amendment of a
speeding infraction to an equipment violation was contrary to the city attorney’s
policy that all amendments relate to the original offense.
       {¶ 9} Finding the April 3, 2012 judgment entry to be incomplete, as it
did not include a finding of guilt, the clerk’s office contacted Judge VanDerKarr’s
bailiff, Mike Basham. In an effort to correct the judgment entry, both Basham and
Judge VanDerKarr contacted Cicero regarding the identity of the prosecutor who
agreed to amend his citation, but Cicero refused to name a prosecutor. After his
fruitless conversation with Cicero, Judge VanDerKarr issued a warrant for
Cicero’s arrest for contempt of court.
       {¶ 10} Following his conversation with Judge VanDerKarr, Cicero drafted
a letter to Lara N. Baker, the city attorney’s chief prosecutor. Cicero’s letter
described the sequence of events as follows:


       I talked to one of your assistan[ts] and showed that person my
       ticket and asked whether or not I could amend it. * * *
               I then went to the [arraignment court] judge at the time
       which was Judge [VanDerKarr]. I informed him I had a speeding
       ticket that your office was willing to amend[.] * * *
                   ***
       [T]hat agreement made by your office was the only reason why
       * * * Judge VanDerKarr agreed to the amendment.




                                         4
                                January Term, 2014




Cicero admits that he intentionally lied regarding the sequence of events
described in his letter and that he did not have approval from a prosecutor when
he approached Judge VanDerKarr.
       {¶ 11} On April 5, 2012, Cicero appeared before Judge VanDerKarr on
the arrest warrant, but refused to answer Judge VanDerKarr’s direct requests for
the name of the prosecutor who had offered to amend his speeding citation.
Baker, who was also present, stated that she had spoken with all but three of her
staff and that each staff member denied offering Cicero an amendment. One of
the staff members Baker had not reached was former assistant prosecutor Brandon
Shroy, whose last day of work at the city attorney’s office was March 23, 2012.
Upon Cicero’s request for 24 hours to “talk to somebody,” Judge VanDerKarr
recessed the contempt hearing and allowed Cicero to post a $1,000 cash bond for
his release. Judge VanDerKarr warned Cicero, “Tomorrow, if you don’t give me
a name, cash bond will be forfeited and you’ll go to jail.”
       {¶ 12} Following the recess, Cicero approached Basham and identified
Shroy as the prosecutor who made the offer. Cicero also called Shroy. According
to Shroy, Cicero asked if he could use Shroy’s name in connection with a ticket
he had received, and Shroy told him no. Cicero, on the other hand, testified that
he told Shroy that there was a problem with the amendment Shroy had given him
and asked Shroy if he remembered the offer. Cicero testified that after leaving the
arraignment courtroom on March 22, 2012, he had a 20-second conversation with
Shroy and that Shroy authorized Cicero to amend his speeding ticket. Shroy
denied that any such conversation had occurred.
       {¶ 13} On April 6, 2012, before the contempt hearing resumed, Cicero
spoke with Basham, who relayed to Judge VanDerKarr that Cicero had admitted
that he did not have an offer when he approached Judge VanDerKarr in
arraignment court. In court, Cicero denied making that statement and named
Shroy as the prosecutor who authorized the reduction. But he again refused to



                                         5
                             SUPREME COURT OF OHIO




explain how the alleged plea offer came about.              Judge VanDerKarr again
continued the contempt hearing, revoked Cicero’s bond, and remanded Cicero
into custody. Cicero spent five days in jail.
       {¶ 14} On April 10, 2012, Cicero appeared before Judge VanDerKarr
with counsel, withdrew his plea to the headlight violation, and pleaded no contest
to the original speeding violation. Cicero’s attorney stated that Cicero recognized
the delay caused by his failure to answer Judge VanDerKarr’s questions and
claimed that there had been a “fundamental misunderstanding” among Cicero, the
prosecutor’s office, and the court. Counsel relayed Cicero’s “sincere[] apolog[y]
for the inconvenience.”     Judge VanDerKarr cited Cicero for contempt and
sentenced him to time served.
       {¶ 15} Cicero does not challenge the board’s findings that his conduct
violated Prof.Cond.R. 3.3(a), 8.4(c), 8.4(d), and 8.4(h).
                                     Sanction
       {¶ 16} When imposing sanctions for attorney misconduct, we consider the
duties violated, the actual injury caused, the attorney’s mental state, and sanctions
imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio St. 3d 424,
2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. We also weigh the evidence of the
aggravating and mitigating factors listed in Section 10 of the Rules and
Regulations Governing Procedure on Complaints and Hearings before the Board
of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”). Cleveland
Bar Assn. v. Glatki, 88 Ohio St. 3d 381, 384, 726 N.E.2d 993 (2000).
       {¶ 17} The panel noted the character testimony that Cicero offered in
mitigation, but ultimately found a lack of mitigating factors. On the other hand,
the panel found several aggravating factors.        In addition to Cicero’s prior
disciplinary record, the panel found that Cicero had acted with a dishonest or
selfish motive to avoid a suspension of his driver’s license and, later, to protect
his professional reputation. BCGD Proc.Reg. 10(B)(1)(a) and (b). The panel



                                          6
                               January Term, 2014




found that Cicero engaged in a pattern of misconduct, considering both the
conduct in this case and in his previous disciplinary cases. BCGD Proc.Reg.
10(B)(1)(c). The panel also found that Cicero had repeatedly refused to accept
responsibility for his actions and relay the truth. BCGD Proc.Reg. 10(B)(1)(g).
The panel concluded that Cicero’s conduct demonstrated disrespect for the
judicial system and warranted an indefinite suspension.
       {¶ 18} In recommending permanent disbarment rather than the panel’s
recommended indefinite suspension, the board cited the following factors:


       (1) [Cicero’s] repeated disciplinary violations; (2) the pattern of
       dishonesty and self-serving behavior that is prevalent throughout
       [Cicero’s] disciplinary cases; (3) engaging in the misconduct that
       is the subject of this proceeding while his most recent disciplinary
       case was pending; (4) the Board’s conclusion that [Cicero] is no
       longer fit to practice a profession grounded on trust, integrity, and
       candor; and (5) the Board’s conclusion that disbarment is
       necessary to ensure the protection of the public.


       {¶ 19} In cases involving multiple instances of misconduct, including a
violation of Prof.Cond.R. 8.4(c), we impose an actual suspension. Disciplinary
Counsel v. Stafford, 131 Ohio St. 3d 385, 2012-Ohio-909, 965 N.E.2d 971, ¶ 67.
Actual suspension is also warranted when an attorney exhibits a pattern of
abusing legal procedures. Id. at ¶ 70. A lawyer’s material misrepresentation to a
court “ ‘strikes at the very core of [the] lawyer’s relationship with the court and
with the client. Respect for our profession is diminished with every deceitful act
of a lawyer.’ ” Id. at ¶ 68, quoting Disciplinary Counsel v. Fowerbaugh, 74 Ohio
St.3d 187, 190, 658 N.E.2d 237 (1995).




                                         7
                             SUPREME COURT OF OHIO




       {¶ 20} Cicero does not address the possibility of an actual suspension.
Instead, he urges this court to adopt the panel’s recommendation of indefinite
suspension in lieu of permanent disbarment. “[W]e reserve the ultimate sanction
of permanent disbarment for the most egregious misconduct.”                 Disciplinary
Counsel v. Hoskins, 119 Ohio St. 3d 17, 2008-Ohio-3194, 891 N.E.2d 324, ¶ 92.
We have permanently disbarred attorneys upon proof of the attorney’s “proclivity
for lying and deceit.” Cincinnati Bar Assn. v. Farrell, 129 Ohio St. 3d 223, 2011-
Ohio-2879, 951 N.E.2d 390, ¶ 34. But the ultimate sanction is not automatic in
such cases. In Stafford, which involved “a course of conduct that was replete with
dishonest, deceptive, and disrespectful acts,” including false statements
concerning the integrity of a judicial officer, we imposed only a 12-month
suspension. Id. at ¶ 68-69, 80. We have also imposed partially or fully stayed
suspensions in some cases involving dishonest, deceitful, or fraudulent conduct.
Id. at ¶ 71. Cicero suggests that the misconduct in this case does not rise to the
level of egregiousness required for permanent disbarment, and he stresses that his
prior infractions did not involve matters affecting client relationships.
       {¶ 21} In support of its recommendation of indefinite suspension, the
panel cited Disciplinary Counsel v. Frost, 122 Ohio St. 3d 219, 2009-Ohio-2870,
909 N.E.2d 1271, and Columbus Bar Assn. v. Squeo, 133 Ohio St. 3d 536, 2012-
Ohio-5004, 979 N.E.2d 321.        The attorney in Frost filed false and baseless
accusations of bias and corruption against county judges and a county prosecutor,
leveled unfounded accusations of racial bias and other impropriety against a
federal judge, and filed a baseless defamation action against her opposing
counsel. This court agreed with the board that the attorney “committed acts of
dishonesty, engaged in a pattern of misconduct, committed multiple offenses, and
has failed to acknowledge the wrongfulness of her conduct.” Frost at ¶ 37.
While noting the eroding effect on public confidence of false statements
impugning the integrity of judicial officers, the attorney’s failure to inquire into



                                          8
                                January Term, 2014




the truth of her allegations, and the attorney’s ingrained pattern of resorting to
improprieties, we imposed only indefinite suspension. Id. at ¶ 37-38, 41-42. We
also indefinitely suspended the attorney in Squeo, who held himself out as an
attorney while his license was suspended and did not cooperate in a disciplinary
investigation. Aggravating factors included prior discipline, a selfish or dishonest
motive, a pattern of misconduct, multiple offenses, failure to cooperate in the
disciplinary process, vulnerability of and resulting harm to victims of the
misconduct, and failure to make restitution. Id. at ¶ 18.
       {¶ 22} In support of its recommendation of permanent disbarment here,
the board cites Farrell, 129 Ohio St. 3d 223, 2011-Ohio-2879, 951 N.E.2d 390.
There, the Cincinnati Bar Association filed a complaint against an attorney who
was already serving a two-year suspension for fabricating documents, forging his
wife’s signature on a power of attorney, lying to secure notarization of the power
of attorney, and using the forged document to obtain credit. The bar association’s
complaint alleged that the attorney had failed to file tax returns, failed to pay tax
liabilities, and filed a false affidavit in his domestic-relations proceedings. The
attorney admitted the allegations and acknowledged violations of Prof.Cond.R.
8.4(b) (prohibiting a lawyer from committing an illegal act that reflects adversely
on the lawyer's honesty or trustworthiness), (c), (d), and (h), but he objected to the
board’s recommendation for permanent disbarment. In overruling the objection,
we found a lack of genuine remorse and stated that the attorney’s “pattern of lying
and deceit strongly suggests that he lacks the ability to conform his behavior to
the ethical standards incumbent upon attorneys in this state.” Id. at ¶ 35.
       {¶ 23} The conduct alleged in Farrell overlapped and was intrinsically
connected with the conduct underlying the attorney’s prior disciplinary action.
Both cases stemmed from the attorney’s financial dishonesty in relation to his
deteriorating relationship with his wife. The attorney’s misconduct began in
2002, when he stopped filing income-tax returns and ceased making regular



                                          9
                              SUPREME COURT OF OHIO




estimated payments toward his income-tax liability. Id. at ¶ 7. Two years later,
the attorney again undertook a “pattern of deception” that included the dishonest
and fraudulent conduct underlying his first disciplinary case. Id. The panel found
that the attorney “had engaged in a six-year pattern of pathological lying and
deceptive conduct, acted with a premeditated intent to deceive the domestic-
relations court, and submitted false testimony to another panel of the [b]oard.” Id.
at ¶ 22. Moreover, the attorney “continued to spin his web of lies” even while
expressing remorse in his prior case. Id. at ¶ 33.
        {¶ 24} This case is more akin to Frost and Squeo than Farrell. Like the
attorneys in Frost and Squeo, Cicero has engaged in a pattern of dishonest
conduct with selfish or dishonest motives, and, like those attorneys, he should
face indefinite suspension.        Unlike the continued deception linking the
disciplinary violations committed by the attorney in Farrell, however, Cicero’s
disciplinary history involves three distinct matters. Cicero’s prior disciplinary
violations were not based on findings of dishonesty, misrepresentation, or fraud.
Although a witness in Cicero’s first disciplinary action testified that contrary to
Cicero’s testimony, Cicero’s relationship with the judge had begun before the
judge recused herself, the board concluded that disciplinary counsel failed to raise
that issue in the complaint. 78 Ohio St. 3d at 352, 678 N.E.2d 517. Although the
panel in Cicero’s second disciplinary case found his testimony “ ‘at times
disingenuous and not credible,’ ” Cicero’s violations there were not based on
dishonest conduct, but on the revelation of confidential information from a
prospective client. 134 Ohio St. 3d 311, 2012-Ohio-5457, 982 N.E.2d 650, at
¶ 14, quoting the panel’s report. The longstanding pattern of deceit present in
Farrell is not present in this case.
        {¶ 25} To be sure, Cicero’s repeated disciplinary violations are troubling.
But the mere fact that this is Cicero’s third disciplinary sanction does not
necessarily mean that his misconduct merits permanent disbarment. In Columbus



                                         10
                                January Term, 2014




Bar Assn. v. Boggs, 129 Ohio St. 3d 190, 2011-Ohio-2637, 951 N.E.2d 65, for
example, this court ordered an indefinite suspension in an attorney’s third
disciplinary case, even though both his second and third involved the attorney’s
failure to keep accurate records of client money in his trust account and even
though we found that the attorney had failed to rectify that unprofessional conduct
after his second disciplinary sanction.
       {¶ 26} By no means do we condone Cicero’s dishonest, unprofessional,
and censurable conduct, which was prejudicial to the administration of justice and
which adversely reflects on Cicero’s fitness to practice law. Nevertheless, in light
of this court’s precedent and considering all of the circumstances, including the
aggravating factors and lack of significant mitigating factors, we do not find that
Cicero’s conduct, egregious though it may be, rises to the level for which we
reserve the sanction of permanent disbarment.          Instead, we determine that
indefinite suspension is appropriate for Cicero’s misconduct.
                                    Conclusion
       {¶ 27} For these reasons, we indefinitely suspended Christopher Thomas
Cicero from the practice of law in Ohio. Costs are taxed to Cicero.
                                                             Judgment accordingly.
       PFEIFER, O’DONNELL, KENNEDY, and O’NEILL, JJ., concur.
       O’CONNOR, C.J., and LANZINGER, J., dissent.
                             ____________________
       O’CONNOR, C.J., dissenting.
       {¶ 28} “[H]e who permits himself to tell a lie once, finds it much easier to
do it a second and a third time, till at length it becomes habitual; he tells lies
without attending to it, and truths without the world’s believing him.          This
falsehood of the tongue leads to that of the heart, and in time depraves all its good
dispositions.” Thomas Jefferson, Letter to Peter Carr (Aug. 19, 1785), reprinted
in 8 The Papers of Thomas Jefferson 406 (1953).



                                          11
                             SUPREME COURT OF OHIO




       {¶ 29} I must dissent. The panel and board came to the well-founded
conclusion that Cicero’s version of events in this matter was wholly incredible.
Cicero expressly accepted the board’s findings of fact and conclusions of law in
the objections he has filed with this court. Despite this, the majority appears to
lend credence to certain aspects of Cicero’s version of events and uses them to
arrive at a conclusion that does not adequately recognize the insidiousness of
Cicero’s behavior.
       {¶ 30} I must also disagree with the majority’s logic in finding any
substantive distinction between this case and Cincinnati Bar Assn. v. Farrell, 129
Ohio St. 3d 223, 2011-Ohio-2879, 951 N.E.2d 390. Cicero’s pattern of selfishly
motivated, deceitful conduct soundly measures up to the level of misconduct in
Farrell and is far worse than the misconduct in Disciplinary Counsel v. Frost, 122
Ohio St. 3d 219, 2009-Ohio-2870, 909 N.E.2d 1271, Columbus Bar Assn. v.
Squeo, 133 Ohio St. 3d 536, 2012-Ohio-5004, 979 N.E.2d 321, and Columbus Bar
Assn. v. Boggs, 129 Ohio St. 3d 190, 2011-Ohio-2637, 951 N.E.2d 65. Given the
egregiousness of Cicero’s misconduct and the clear risk of recidivism, disbarment
is the only appropriate sanction here. Anything less lowers our standards of
ethical conduct for attorneys and further erodes the public’s faith in the bar.
       {¶ 31} Although we are not bound by the findings and conclusions of the
panel and board, “[w]e will defer to a panel's credibility determinations in our
independent review of discipline cases unless the record weighs heavily against
those determinations.” Disciplinary Counsel v. Heiland, 116 Ohio St. 3d 521,
2008-Ohio-91, 880 N.E.2d 467, ¶ 39, citing Cincinnati Bar Assn. v. Statzer, 101
Ohio St. 3d 14, 2003-Ohio-6649, 800 N.E.2d 1117, ¶ 8. The panel and board in
this case found that Cicero was deceitful throughout the underlying matter, that he
made “misrepresentations at almost every turn,” and that his behavior during
disciplinary proceedings was “inexcusable.” Nothing has been offered to rebut
these determinations. To the contrary, Cicero accepts them. Yet the majority



                                         12
                                January Term, 2014




strays from the board’s determinations, which were based on the credibility of
Cicero and others, when determining the appropriate sanction in this case.
       {¶ 32} The panel in this case unequivocally found that Cicero “never
received an offer from a prosecutor to amend his traffic citation.” It did not
happen.    Instead, Cicero strategically exploited the court system where he
frequently worked in order to obtain a blank judgment entry. And he attempted to
perpetrate a fraud on the court by unilaterally modifying the entry with no
approval or even review by a prosecutor or judge and filing the entry with the
clerk’s office. After a simple error in the entry brought Cicero’s fraud to light, he
lied to Judge VanDerKarr and the entire prosecutor’s office, claiming that an
assistant prosecutor—who Cicero somehow could not name—had given him
permission to amend his ticket. Cicero committed this falsehood to writing and
submitted it to the court and the prosecutor’s office.
       {¶ 33} But the charade did not end there.         Rather than admit to the
wrongdoing, Cicero threw out a school of red herrings, ignored by the majority, in
a transparent attempt to avoid being caught red-handed with a nonexistent
prosecutor. Cicero made the following outlandish excuses for his lie while under
oath: he could not tell Judge VanDerKarr who the assistant prosecutor was
because (1) no one had told him what the problem was with the judgment entry,
preventing him from understanding that he was being asked to identify the
assistant prosecutor, (2) Cicero was only asked which name he had given to Judge
VanDerKarr when he initially asked for the blank judgment entry, preventing
Cicero from understanding that what the questioners actually wanted to know was
which prosecutor had agreed to amend the ticket, (3) Judge VanDerKarr was so
unreasonably angry that Cicero could not get a word in edgewise, (4) Cicero was
secretly protecting the assistant prosecutor from a vindictive chief prosecutor, (5)
he was secretly protecting Judge VanDerKarr from the chief prosecutor and
apparently from Judge VanDerKarr himself, (6) he did not want to give Judge



                                         13
                             SUPREME COURT OF OHIO




VanDerKarr the satisfaction of having any information because the entire
situation was Judge VanDerKarr’s fault, (7) the questions were all happening so
fast that he did not have the wherewithal to provide the assistant prosecutor’s
name, (8) some unnamed person or persons had asked Cicero “not to say
anything.” Cicero’s quiver of untruths is notable for its depth, if nothing else.
       {¶ 34} And moments after Cicero learned of information that made ex-
assistant-prosecutor Brandon Shroy a convenient scapegoat, Cicero changed his
story to a more concrete falsehood: Shroy (or as Cicero called him, “Shroyer”)
was the assistant prosecutor who had given permission to amend the ticket. That
lie crumbled when it was later explained that Shroy’s specialized “zone initiative
attorney” position at the city prosecutor’s office did not involve traffic or criminal
matters, Shroy was not assigned to any arraignment courtroom, and multiple
office policies would have prohibited Shroy from agreeing to the amendment that
Cicero had filed. Further, at the time Cicero claimed to have spoken with Shroy
about the ticket, Shroy was participating in an exit interview and packing up his
office, as it was his second-to-last day working at the prosecutor’s office.
Unfazed by the solid evidence against him, Cicero continued to impugn Shroy’s
professional integrity by falsely claiming that he had filed the amended ticket with
Shroy’s blessing, that Shroy was now lying, and that Cicero had done no wrong.
       {¶ 35} Cicero’s fraud and intentional interference with his traffic-court
and contempt proceedings formed the basis of the trial court’s contempt finding
and the city prosecutor’s motion to vacate the judgment on Cicero’s traffic
violation on grounds that Cicero had obtained the reduced charge by means of
fraud. After negotiations with Cicero’s counsel, the court agreed to allow Cicero
to withdraw his original plea instead of vacating the original entry on grounds of
fraud. The court then allowed Cicero to enter a new plea to the original speeding
violation, which was the latest of over 50.       In exchange, the court required




                                         14
                                January Term, 2014




Cicero’s attorney to state on the record that Cicero recognized that he had delayed
court proceedings and that he apologized for the inconvenience to the court.
       {¶ 36} Although a sincere-appearing apology on the record might lead
one to infer some degree of contrition on Cicero’s part, Cicero and his attorney,
William Ireland, made sure to dispel any possibility of that belief. Cicero testified
that he had nothing to do with what he called the “canned” statement, that his
attorney presented the statement solely to appease Judge VanDerKarr, and that his
only concession was that additional time did pass during his proceedings due to
the “back and forth” with the judge.          Far from taking responsibility for his
misconduct or even regretting any aspect of his role in the matter, Cicero
continued to blame others and maintained that the proceedings against him were
“bullshit,” that they were entirely retaliatory, that Judge VanDerKarr had
repeatedly “lied” and was “insane,” and that Cicero “wanted to rip his Goddamn
heart out.” Ireland testified that the statement was Judge VanDerKarr’s creation
and that Cicero’s actions had not in fact prejudiced the administration of justice
because the entire proceeding was “pure hogwash.” Despite the majority’s
attempt to distinguish Cicero’s conduct here from his prior disciplinary
proceedings, this testimony demonstrates exactly the same kind of evasive,
deceptive, and dishonest conduct that resulted in Cicero’s prior two suspensions.
       {¶ 37} Cicero’s refusal to acknowledge any wrongdoing and his inability
to talk about his actions in an honest and nonevasive manner became even clearer
during his argument before this court. Cicero avoided many of our questions with
feigned confusion and attempts to divert the focus to allegedly conflicting
testimony.   Despite the record before us, which is replete with instances of
Cicero’s dogged refusal to accept even the slightest blame, he assured us that “I’m
taking responsibility for all of it, from day one, and I always have.” And yet, on
those occasions when Cicero was at least somewhat responsive to our questions,




                                         15
                              SUPREME COURT OF OHIO




he maintained that Brandon Shroy and Judge VanDerKarr were the ones who
were in the wrong or that it was their statements that should not be believed.
        {¶ 38} There is nothing before us to suggest any genuineness in Cicero’s
purported acceptance of responsibility for his lies and misconduct, and his
continued willingness to assail the integrity and careers of other legal
professionals is lamentable. Thus, while Cicero averred to this court that “I’ve
crucified myself more than I care to think about,” his claims of self-flagellation
are disingenuous. More importantly for purposes here, his implication that the
punishment he says he has inflicted on himself is mitigating or, worse yet, that it
is a sufficient sanction, is indefensible.
        {¶ 39} Cicero’s spectacular talent for deflecting blame and minimizing
misbehavior reflects his inability to conduct himself in an ethical manner. That
inability portends great risk to his clients and endangers the public and the legal
profession.
        {¶ 40} It is fortunate that our jurisprudence does not contain many cases
that are similar to the one at hand. But the scarcity of guiding examples should
not drive us to look to less serious cases in order to determine the appropriate
sanction here. Although indefinite suspensions were appropriate in Boggs, Frost,
and Squeo, the circumstances at play in those cases render them inapposite.
        {¶ 41} It is true that the respondent in Boggs was not disbarred after his
third disciplinary proceeding, but disbarment was apparently not considered as an
option. Id., 129 Ohio St. 3d 190, 2011-Ohio-2637, 951 N.E.2d 65, at ¶ 30-32. In
Boggs, the respondent’s first disciplinary case resulted in a public reprimand, and
the second involved a fully stayed suspension, which was suggested by the parties
in a consent-to-discipline agreement. Id. at ¶ 1; Columbus Bar Assn. v. Boggs,
103 Ohio St. 3d 108, 2004-Ohio-4657, 814 N.E.2d 815, ¶ 1, 15. In his third
disciplinary case, in 2011, the respondent was truthful and cooperative during
disciplinary proceedings, and the only question was whether a two-year



                                             16
                                January Term, 2014




suspension or an indefinite suspension would be commensurate with his
increasing misconduct, which primarily involved failing to keep accurate records
for client trust accounts. Id. at ¶ 24, 30. Although Cicero similarly has a pattern
of increasing misconduct, his violations are far more serious, and his proceedings
involved none of the forthrightness or cooperation found in Boggs.
       {¶ 42} The respondent in Frost, unlike Cicero, had no history of
professional misconduct.     Frost, 122 Ohio St. 3d 219, 2009-Ohio-2870, 909
N.E.2d 1271, at ¶ 36. Her baseless allegations of defamation, bias, and corruption
against attorneys and judges appeared to stem from unaddressed mental-health
issues and did not involve the manipulative and selfishly motivated behavior
evident in Cicero’s cases. Id. at ¶ 43. This court considered disbarment as an
option in the Frost case, but concluded that the lesser sanction of an indefinite
suspension was more appropriate because the respondent’s behavior did not
involve a pervasive pattern of false accusations and manipulation of the legal
system. Id. at ¶ 41-42. We cannot make that same finding to temper the result in
Cicero’s case.
       {¶ 43} The pattern of multiple offenses forming the respondent’s
disciplinary history in Squeo involved mere administrative suspensions for failure
to comply with registration and continuing-legal-education requirements.
Columbus Bar Assn. v. Squeo, 133 Ohio St. 3d 536, 2012-Ohio-5004, 979 N.E.2d
321, at ¶ 1, 6. Although the misconduct underlying Squeo’s third disciplinary
action might be serious enough to allow comparison with some of Cicero’s
conduct, the respondent’s misconduct was not part of the longstanding pattern of
dishonesty and recalcitrance that is before us today.
       {¶ 44} The majority contends that Cicero’s case is not comparable with
the disbarment case, Farrell, because the respondent in Farrell engaged in a
years-long pattern of dishonest and fraudulent conduct, intentionally deceived a
court, and continued to lie to the disciplinary board and to this court while



                                         17
                             SUPREME COURT OF OHIO




claiming to be remorseful. Majority opinion at ¶ 23, citing Farrell, 129 Ohio
St.3d 223, 2011-Ohio-2879, 951 N.E.2d 390, at ¶ 22, 33. But as the board
recognized in an explicit finding, Cicero showed a “pattern of dishonesty and self-
serving behavior that is prevalent throughout [Cicero’s] disciplinary cases,” i.e.,
from 1993 to 2012.       The majority’s description of Farrell almost perfectly
matches up to Cicero’s conduct, with the exception that Cicero’s pattern of
dishonesty has spanned over a decade rather than a few years and has involved
repeated affronts to the dignity of the courts and the reputations of court officials
and other legal professionals.
        {¶ 45} In 1993, Cicero lied to clients, an assistant prosecutor, and
colleagues by stating that he had an active sexual relationship with a judge who
was presiding over a case of one of Cicero’s clients. Disciplinary Counsel v.
Cicero, 78 Ohio St. 3d 351, 678 N.E.2d 517 (1997). He lied that the judge was so
interested in having sex with him that she would probably rush through the
client’s proceedings in order to return to that pastime. Id. at 351. He lied about
this to a client, who, as a result, encouraged others to retain Cicero’s services. Id.
        {¶ 46} In 2010, he betrayed the trust of a potential client by sharing the
client’s confidential information, in writing, with the high-profile head football
coach at the Ohio State University. Disciplinary Counsel v. Cicero, 134 Ohio
St.3d 311, 2012-Ohio-5457, 982 N.E.2d 650, ¶ 4-7. Cicero’s betrayal, which
caused widespread harm to others, was motivated by his base desire for self-
aggrandizement. Id. at ¶ 17. This second disciplinary proceeding revealed that,
like here, Cicero took no responsibility for his actions and provided disingenuous
testimony that denied all wrongdoing in the face of overwhelming evidence. Id.
at ¶ 7, 14, 17.
        {¶ 47} Despite the grave misconduct at issue in Cicero’s second
disciplinary case, we imposed the measured sanction of a one-year suspension.
Id. at ¶ 21. Little did we know that while that matter was pending before us,



                                          18
                                 January Term, 2014




Cicero was engaging in the very misconduct at issue in this case, which arose
from yet another pattern of wrongdoing, his failure to abide by those most basic
rules of law, motor-vehicle speed limits.
        {¶ 48} In 2012, Cicero did not simply try to undermine a lawful citation
issued by a police officer, which would have been bad enough. Instead, he
attempted to avoid the consequences of his latest of over 50 speeding tickets,
which had already earned him two driver’s license suspensions, through lies and
evasions. In other words, he habitually broke the law, and rather than accept the
consequences, he attempted to defraud a court and then tried to cover up the fraud
with additional lies and more aspersions against the court, a judge, a bailiff,
prosecutors, and anyone else who might put him in danger of being held
responsible for his actions.
        {¶ 49} Contrary to the majority’s stance, I see no reason to lessen Cicero’s
sanction simply because his misconduct was different this time. It does not matter
that Cicero’s three disciplinary cases did not spring from a common source. How
he misbehaves is not relevant here. And even if it were relevant, there is a
common thread running through his three cases. Cicero’s pattern of dishonesty,
blaming others, disrespect for the legal process and for the courts, self-serving
behavior, and feigned remorse is unrelenting. In fact, it is his willingness to
defraud and impugn the court system in a great variety of unrelated circumstances
that is the most troubling of all.
        {¶ 50} Cicero has failed to act ethically or respectfully toward the courts,
failed to provide honest testimony to multiple disciplinary panels, and even failed
to admit any genuine remorse to this court while claiming to take full
responsibility for everything that has happened.       He has proven willing to
sabotage the integrity of legal proceedings and the reputations of other legal
professionals to advance his personal interests, and he has proven to be unwilling
to acknowledge any actual wrongdoing in the face of overwhelming evidence.



                                         19
                                SUPREME COURT OF OHIO




This certainly “ ‘suggests that he lacks the ability to conform his behavior to the
ethical standards incumbent upon attorneys in this state.’ ” Majority opinion at
¶ 22, quoting Farrell, 129 Ohio St. 3d 223, 2011-Ohio-2879, 951 N.E.2d 390, at
¶ 35.
           {¶ 51} Cicero’s behavior has reinforced the worst of stereotypes about the
legal profession. In order to preserve the integrity of our courts, protect other
legal professionals, and maintain the public’s confidence in the legal profession,
disbarment is the only suitable sanction here. I therefore dissent.
           LANZINGER, J., concurs in the foregoing opinion.
                                ____________________
           Scott J. Drexel, Disciplinary Counsel, Joseph M. Caligiuri, Chief Assistant
Disciplinary Counsel, and Donald M. Scheetz, Assistant Disciplinary Counsel, for
relator.
           Christopher T. Cicero, pro se.
                             _________________________




                                            20